Exhibit 99.1 Atara Biotherapeutics Announces Third Quarter 2015 Financial Results South San Francisco, Calif., November 5, 2015 – Atara Biotherapeutics, Inc. (Nasdaq: ATRA), a biopharmaceutical company focused on developing meaningful therapies for patients with unmet medical needs in diseases that have seen limited therapeutic innovation, today reported operational highlights and financial results for the third quarter ended September 30, 2015. Third Quarter 2015 Operational Highlights · Completed an underwritten follow-on public offering of common stock raising net proceeds of approximately $193.9 million in July 2015. · Collaborating investigator at Memorial Sloan Kettering Cancer Center (MSK) presented clinical data on WT1-CTL at the 15th International Myeloma Workshop. · Completed enrollment of the PINTA 745 Phase 2 clinical trial in End-Stage Renal Disease (ESRD) patients with Protein Energy Wasting (PEW). · Augmented executive team with the addition of Heather Turner as Vice President and General Counsel. “We made substantial progress in our lead programs during the third quarter,” said Isaac Ciechanover, Chief Executive Officer and President of Atara Bio. “This includes completion of patient enrollment in our PINTA 745 Phase 2 clinical trial in ESRD patients with PEW, for which we plan to report top-line data in December of this year. In addition, we closed a follow-on public offering with the proceeds being used to further advance our pipeline programs, including the initiation of our two upcoming pivotal trials in our EBV-CTL program.”
